Appellants were convicted of assault with intent to murder. The punishment of appellants H. B. Crowder and Sid Crowder was assessed at confinement in the penitentiary for five years, and the punishment of Walter Stein was assessed at confinement in the penitentiary for two years.
Motion for new trial was overruled December 3rd, 1927, and notice of appeal was given on the same date. The time for filing statement of facts and bills of exception expired on March 2d 1928. The statement of facts and bills of exception were filed on March 3rd, 1928, which was 91 days from the time that notice of appeal was given. Under the provisions of Article 760 Cow. C. P., we cannot consider either the statement of facts or the bills of exception. Courser v. State,291 S.W. 236, and authorities cited.
The judgment is affirmed.
Affirmed. *Page 573 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.